DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Sauer on 12/15/2021.

The application has been amended as follows: 
1.  (Currently Amended)  A lamp apparatus for use in an external rear view assembly, the apparatus being formed as an adjustable module by comprising:
	a module housing comprising a rear view face and a front face with at least one module aperture;
	a printed circuit board (PCB) mounted adjacent the rear face, the PCB further comprising:
		a power connector;
		an electronic circuit; and
		at least one light source mounted in a location on the PCB;
	a transparent lens component comprising at least one lens portion; and
	at least one adjusting element of an adjusting device for spatially adjusting the module relative to a housing part of the rear view assembly, relative to at least one of a housing cap or a mirror foot cover, 
,
	wherein the at least one adjusting element comprises a link bracket which is formed at a module housing with a bent elongated hole.

2.  (Original)  The lamp apparatus of claim 1, wherein the module housing and the transparent lens component are formed as a two component moulded part so that the at least one lens portion is orientated to focus light from the at least one light source.

3.  (Cancelled)

4.  (Original)  The lamp apparatus of claim 1, wherein the at least one light source functions as at least one of a logo lamp or an approach lamp.

5.  (Original)  The lamp apparatus of claim 1, wherein the at least one lens portion is at least one of angled relative to a plane containing the PCB surface, parallel to the plane containing the PCB surface, or recessed.

6.  (Original)  The lamp apparatus of claim 1, wherein the PCB has an area of at least 750 mm2, at least 900 mm2, or at least 1100 mm2.

7.  (Original)  The lamp apparatus of claim 1, wherein the electronic circuit is configured to control an output of the at least one light source, and the output of the at least one light source is controlled to limit a total output under a predetermined maximum thermal dissipation limit.

8.  (Original)  The lamp apparatus of claim 1, further comprising a resettable fuse for an overheat control.

9.  (Original)  The lamp apparatus of claim 1, wherein the electronic circuit is configured to operate the lamp module in at least two modes, wherein in each mode a total output remains under a predetermined maximum thermal dissipation limit, and, in one mode, the at least one light source generates light with an intensity larger than an intensity of the at least one light source when operated in another mode.

10.  (Original)  The lamp apparatus of claim 1, wherein the at least one light source functions as an approach lamp, the at least one lens portion comprises a first width and is mounted in a first offset position at an offset distance from an outer surface of a lower surface of the module housing, and the module aperture has a second width which is wider than the first width of the at least one lens portion, with the approach lamp projecting light both forward and rearward at a forward angle between 50° and 65° and a rearward angle between 50° and 75°.

11.  (Original)  The lamp apparatus of claim 1, wherein a rear surface supports the PCB with the power connector, which comprises two prongs which engage with a plug which operatively connects the prongs to cables through a seal.

12.  (Original)  The lamp apparatus of claim 1, further comprising a power connector housing in a proximal face provided by the module housing which is opaque and further comprises a first side face, a second side face and a distal face, the proximal face comprising an aperture for receiving at least one cable.

13.  (Original)  The lamp apparatus of claim 1, wherein a maximum tilt angle of the adjusting device is approx. +/- 6° around a center position of the adjusting device.

14.  (Original)  The lamp apparatus of claim 1, wherein the at least one light sources comprises a first light source and a second light source, the first light source functioning as an approach lamp and the second light source functioning as a logo lamp, and


15.  (Currently Amended)  An external rear view assembly for a motor vehicle with at least one aperture, comprising 
	a lamp apparatus for use in the external rear view assembly in form of a lamp module comprising:
		a module housing comprising a rear view face and a front face with at least one module aperture;
		a printed circuit board (PCB) mounted adjacent the rear face, the PCB further comprising:
			a power connector;
			an electronic circuit; and
			at least one light source mounted in a location on the PCB;
	a transparent lens component comprising at least one lens portion; and
	an adjusting device for spatially adjusting the lamp module relative to a housing part of the rear view assembly, relative to at least one of a housing cap or a mirror foot cover, 
	wherein the module housing and the transparent lens component are formed as a two component moulded part so that the at least one lens portion is orientated to focus light from the at least one light source, 
	in use, the module housing is mounted so that the at least one lens portion or module aperture is adjacent the at least one external rear view assembly aperture, 
	the adjusting device comprises at least one first adjusting element being formed together with the module housing, provides at least one of at least one translational degree of freedom along at least one shifting axis or at least one rotational degree of freedom around at least one rotational axis, and 
	wherein the at least one adjusting element comprises a link bracket which is formed at a module housing with a bent elongated hole.

16.  (Currently Amended)  The external rear view assembly of claim 15, wherein at least one of 
	the adjusting device comprises at least one second adjusting element that is arranged at or formed together with a holding device for at least one of the module, or 
	the adjusting device comprises at least one fixing element for fixing the module in a position adjusted using the adjusting device via the at least one fixing element.

17.  (Cancelled)

18. (Currently Amended)  The external rear view assembly of claim 16, wherein 
	the lamp module can be tilted so that its position relative to the mirror head cup can be corrected, wherein the movement of the module is controlled by means of the at least one fixing screw being inserted in a screw boss of the mirror head cup and led through the elongated hole such that soon as the module is moved to its target position by turning the fixing screw, it can be fixed in this position by tightening the fixing screw.

19.  (Currently Amended)  A motor vehicle comprising:
	an external rear view assembly for a motor vehicle with at least one aperture, comprising
		a lamp apparatus for use in the external rear view assembly in form of a lamp module comprising:
		a module housing comprising a rear view face and a front face with at least one module aperture;
		a printed circuit board (PCB) mounted adjacent the rear face, the PCB further comprising:
			a power connector;
			an electronic circuit; and
			at least one light source mounted in a location on the PCB;
		a transparent lens component comprising at least one lens portion; and

	wherein the module housing and the transparent lens component are formed as a two component moulded part so that the at least one lens portion is orientated to focus light from the at least one light source, 
	in use, the module housing is mounted so that the at least one lens portion or module aperture is adjacent the at least one external rear view assembly aperture, 
	the adjusting device comprises at least one first adjusting element being formed together with the module housing and at least one second adjusting element provided by the external rear view assembly, with the at least one first and second adjusting element cooperating such that at least one of at least translational degree of freedom along at least one shifting axis or at least one rotational degree of freedom around at least one rotational axis is provided, and 
	wherein the at least one adjusting element comprises a link bracket which is formed at a module housing with a bent elongated hole.

Reasons for Allowance
Claims 1, 2, 4-16, 18, 19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1, 15, and 19 recite, inter alia,  “the at least one adjusting element is formed together with the module housing, such that the adjusting device provides at least one of at least one translational degree of freedom along at least one shifting axis or at least one rotation degree of freedom around at least one rotational axis, and wherein the at least one adjusting element comprises a link bracket which is formed at a module housing with a bent elongated hole”. 
Other claims allowed based on their dependence on an allowed claim. 
Although the prior art teaches adjustable external rear view assemblies, it does not do so using a link bracket and elongated hole to adjust the entire module, usually focusing on adjusting only the light source or using a different manner of adjusting the module. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokoyama (2017/0371235) teaches an adjustable lighting device for an external rear view assembly. 
Ishikawa (2011/0170307) teaches an elongated hole (see fig. 8), but that is not bent, without a link bracket, and not for the purpose of adjusting.
Hellin Navarro (10,738,960) also teaches a rear view assembly light source, but does not teach specifics on adjusting. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew J. Peerce/Primary Examiner, Art Unit 2875